Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 1 of 20 PageID# 485




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                        ALEXANDRIA DIVISION

   DON BLANKENSHIP,                                  Case No.: 1:20-CV-00429

                           Plaintiff,                [Honorable Leonie M. Brinkema]

                    v.

   KEVIN MCLAUGHLIN, et al.,

                           Defendants.




    PLAINTIFF DON BLANKENSHIP’S OPPOSITION TO DEFENDANT BRADLEY
        BLAKEMAN’S MOTION TO STAY PROCEEDINGS AGAINST HIM

           I.     INTRODUCTION

           Plaintiff Don Blankenship (“Plaintiff” or “Mr. Blankenship”) opposes Defendant Bradley

Blakeman’s (“Defendant” or “Mr. Blakeman”) motion to stay further proceedings against him

(ECF No. 45) (the “Motion”). Defendant has filed a Notice of Appeal (ECF No. 43) of the Court’s

order (ECF No. 15) (the “Order”) denying his motion to dismiss Plaintiff’s complaint on the basis

of the Virginia anti-SLAPP statute (Va. Code § 8.01-223.2). Although Defendant claims that his

Notice of Appeal “operates as a matter of law to stay further proceedings in this Court against

Blakeman,” the law of the Fourth Circuit is otherwise. Defendant conflates the law of other

circuits concerning other anti-SLAPP statutes in an attempt to argue that the Court’s Order is

appealable, and that an appeal therefrom stays proceedings here. Neither is true. Nor should the


                                                 1

572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 2 of 20 PageID# 486




Court grant a discretionary stay of proceedings as to Mr. Blakeman, as that would needlessly

disrupt and delay these proceedings.

           II.    PERTINENT PROCEDURAL HISTORY

           Plaintiff filed his Complaint against Blakeman and another defendant, Kevin McLaughlin,

on April 17, 2020. Dkt. #1. On June 29, 2020, Blakeman filed a Motion to Dismiss the Complaint

under F.R.C.P. 12(b)(6). Dkt. #15. In support of his Motion to Dismiss, Blakeman argued that

Plaintiff had failed to plead sufficient facts to constitute causes of action against Blakeman for

defamation and conspiracy. Dkt. #16, pp. 16-34.1 Blakeman also argued Plaintiff’s claims were

barred by Va. Code § 8.01-223.2 (the “Virginia Anti-SLAPP Law”). Id., pp. 34-36. On August

5, 2020, the Court issued an order denying Blakeman’s Motion to Dismiss. Dkt. #39. On August

12, 2020, Blakeman filed a Notice of Appeal purporting to appeal “from the District Court’s Order

of August 5, 2020 (ECF No. 39), denying Blakeman’s motion to dismiss on the basis of his

immunity under Virginia’s anti-SLAPP statute, Va. Code Ann. § 8.01-223.2 (ECF No. 15).” Dkt.

#43. Blakeman then filed the instant motion to stay further proceedings against him in this Court.

Dkt. #45-46.

           III.   LEGAL STANDARDS

           “[I]t is well recognized that filing a notice of appeal to a non-appealable order does not

deprive the district court of jurisdiction.” LMRT Associates, LC v. MB Airmont Farms, LLC, 447

B.R. 470, 474 fn. 7 (Bankr. E.D. Va. 2011); see also United States v. Jones, 367 Fed. Appx. 482,

484 (4th Cir. 2010), citing Ruby v. Secretary of United States Navy, 365 F.2d 385, 389 (9th Cir.




1
 For clarity, all page references to documents on the Court’s docket refer to the page numbers
applied by the filing system at the top of the page, rather than any internal pagination the
documents may have.
                                                 2

572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 3 of 20 PageID# 487




1966). Ordinarily, only “final decisions” of Federal courts are appealable orders. 28 U.S.C. §

1291. Therefore, “[o]rdinarily, appellate jurisdiction is lacking to hear an appeal from an order

denying a Rule 12(b)(6) motion to dismiss since such an order is interlocutory in nature.” Suarez

Corp. Indus. v. McGraw, 125 F.3d 222, 225 (4th Cir. 1997). However, certain interlocutory orders

may nonetheless be appealable under the Collateral Order Doctrine where they concern an

“entitlement not to stand trial under certain circumstances[,]” that is, an “immunity from suit

rather than a mere defense to liability[.]” Mitchell v. Forsyth, 472 U.S. 511, 525-526 (1985).

Conversely, an order concerning a purported immunity which is in fact an “immunity from

liability only” (i.e. a mere defense to liability) is reviewable only on appeal from a final judgment

and not as an interlocutory appeal. Gray-Hopkins v. Prince George’s County, Maryland, 309

F.3d 224, 231-232 (4th Cir. 2002). The Court “must look to substantive state law…in determining

the nature and scope of a claimed immunity.” Id. at 231, citing In re City of Philadelphia

Litigation, 49 F.3d 945, 957 (3rd Cir. 1995). Where an order on a motion to dismiss contains

both a determination of an immunity and a determination of whether the complaint states a cause

of action, only the portion concerning the immunity is appealable, and the reviewing court

lacks jurisdiction to consider the unappealable portion. See Bledsoe v. Vanderbilt, 934 F.3d 1112,

1121 (10th Cir. 2019).

           IV.     ARGUMENT

           A. Blakeman’s Appeal Concerns Only the Anti-SLAPP Issue, As Whether Plaintiff

                 Has Stated Sufficient Facts Is Not Appealable, and Blakeman’s Notice of Appeal

                 Concedes This

           An order denying a motion to dismiss for failure to state a claim is not a “final decision”

but an interlocutory order. Suarez Corp. Indus., supra, 125 F.3d at 225; Jenkins v. Medford, 119

                                                    3

572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 4 of 20 PageID# 488




F.3d 1156, 1159 (4th Cir. 1997). While an appellate court may review an order to the extent it

concerns the denial of an immunity from suit, it does not have jurisdiction over the question of

whether the complaint otherwise contains sufficient facts to state a cause of action. See Bledsoe,

supra, 934 F.3d at 1121. In recognition of this fact, Blakeman’s Notice of Appeal identifies only

the portion of the Court’s order concerning the Virginia Anti-SLAPP Law.                    Dkt. #43.2

Blakeman’s arguments must therefore be examined through this lens, particularly his arguments

in favor of a discretionary stay, as he has not shown that he is likely to prevail on the narrow anti-

SLAPP issue presented by his purported appeal.

           B. The Plain Language of the Virginia Anti-SLAPP Statute (Va. Code § 8.01-223.2)

               Provides an Immunity From Liability, Not Suit

           The Virginia Anti-SLAPP Statute (Va. Code § 8.01-223.2) provides, in pertinent part:

               A. A person shall be immune from civil liability for a violation of §
               18.2-499, a claim of tortious interference with an existing contract or a
               business or contractual expectancy, or a claim of defamation based solely
               on statements (i) regarding matters of public concern that would be
               protected under the First Amendment to the United States Constitution
               made by that person that are communicated to a third party…. The
               immunity provided by this section shall not apply to any statements made
               with actual or constructive knowledge that they are false or with reckless
               disregard for whether they are false. (emphasis added.)


           It is a settled principle both in Virginia and the Fourth Circuit that “unless there is some

ambiguity in the language of a statute, a court’s analysis must end with the statute’s plain

language….” In re Sunterra Corp., 361 F.3d 257, 265 (4th Cir 2004), citing Hillman v. I.R.S.,



2
  “Defendant Bradley Blakeman…hereby appeals to the United States Court of Appeals for the
Fourth Circuit from the District Court’s Order of August 5, 2020 (ECF No. 39), denying
Blakeman’s motion to dismiss on the basis of his immunity under Virginia’s anti-SLAPP
statute, Va. Code Ann. § 8.01-223.2 (ECF No. 15). This collateral-order appeal on the grounds
of anti-SLAPP immunity operates as a matter of law to stay further proceedings against
Blakeman in this Court, pending disposition of the appeal by the Fourth Circuit.”
                                                4

572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 5 of 20 PageID# 489




264 F.3d 338, 342 (4th Cir. 2001); see also In re Dornier Aviation (North America), Inc., 320

B.R. 831, 837 (2005) (“When a statute is unambiguous on its face, the Court may not read into

its language unstated or implied meaning.”); Brown v. Lukhard, 229 Va. 316, 321 (1985) (“If

language is clear and unambiguous, there is no need for construction by the court; the plain

meaning and intent of the enactment will be given it.”)

           The Virginia Anti-SLAPP Statute’s language could not be clearer: it provides a person

with immunity “from civil liability for…a claim of defamation based solely on statements …

regarding matters of public concern that would be protected under the First Amendment to the

United States Constitution made by that person that are communicated to a third party[.]” Va.

Code § 8.01-223.2, emphasis added. That is all. Nowhere does the Anti-SLAPP Statute provide

that a person is immune from suit, or that any part of a lawsuit (discovery, for example) is stayed

or may not proceed against a claimant to the immunity. Instead, the statute’s language closely

tracks the language of the Mitchell case, expressly placing it outside the category of statutes

providing “an immunity from suit rather than a mere defense to liability.” See Mitchell, supra,

472 U.S. at 525-526.

           If the Virginia General Assembly had wanted to enact an anti-SLAPP law which provided

an immunity from suit allowing for an appeal under the Collateral Order Doctrine, or which

provided for a right of immediate review, it could easily have done so, and there are numerous

examples of such laws. “In California, for instance, the codification of an immediate right to

appeal [see Cal. Code Civ. Proc. § 425.16(i)] evidenced the fact that the Legislature intended for

defendants to be immune from trial, not simply immune from ultimate liability.” ABLV Bank v.

Center for Advanced Defense Studies, Inc., No. 1:14-cv-1118, 2014 WL 12517012 *2 (E.D. Va.

2015); but see, e.g., Metabolic Research, Inc. v. Ferrell, 693 F.3d 795, 801 (9th Cir. 2012)

                                                 5

572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 6 of 20 PageID# 490




(holding that notwithstanding statutory language staying discovery pending appeal, Nevada’s

anti-SLAPP statute does not confer an immediate right to appeal). The Court cannot and should

not read provisions into the Virginia Anti-SLAPP Statute that were not enacted by the legislature.

In re Sunterra Corp., supra, 361 F.3d at 265.

           C. The Legislative History of the Virginia Anti-SLAPP Statute Evidences a Clear

               Intent to Reject Immunity From Suit

           As stated above, the statute is plainly worded, and makes very clear that its protection is

nothing more than a defense to liability, rather than an immunity from suit. However, should the

Court find that this statute is in some way ambiguous, it should be noted that in enacting the

statute in 2007, the Virginia General Assembly expressly rejected a version of the statute

providing for an immunity from suit, opting instead to pass a version providing only a protection

from liability. The Virginia Anti-SLAPP Statute began its life as Senate Bill 1250 (SB 1250)

during the 2007 legislative session. As first proposed in the Virginia Senate, SB 1250 was an

amendment to Virginia Code § 15.2-1405, which provides a true immunity from suit to various

local officials sued for the exercise of their official authority:

               § 15.2-1405. Immunity of members of local governmental entities;
               exception.

               The members of the governing bodies of any locality or political
               subdivision and the members of boards, commissions, agencies and
               authorities thereof and other governing bodies of any local governmental
               entity, whether compensated or not, shall be immune from suit arising
               from the exercise or failure to exercise their discretionary or governmental
               authority as members of the governing body, board, commission, agency
               or authority which does not involve the unauthorized appropriation or
               misappropriation of funds. However, the immunity granted by this section
               shall not apply to conduct constituting intentional or willful misconduct or
               gross               negligence.              (Emphasis                added.)



                                                    6

572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 7 of 20 PageID# 491




           SB 1250, as first offered on January 10, 2007, proposed to expand the statute to include a

section providing immunity from suit for private citizens who appear at hearings before such local

officials and governing bodies:

               § 15.2-1405. Immunity of members of local governmental entities;
               exception.
               A. The members of the governing bodies of any locality or other political
               subdivision and the members of boards, commissions, agencies and
               authorities thereof and other governing bodies of any local governmental
               entity, whether compensated or not, shall be immune from suit arising
               from the exercise or failure to exercise their discretionary or governmental
               authority as members of the governing body, board, commission, agency
               or authority which does not involve the unauthorized appropriation or
               misappropriation of funds. However, the immunity granted by this section
               subsection shall not apply to conduct constituting intentional or willful
               misconduct or gross negligence.
               B. Any citizen appearing at a public hearing before the governing body of
               any locality or other political subdivision, or the boards, commissions,
               agencies and authorities thereof, and other governing bodies of any local
               governmental entity, shall be immune from suit arising from the exercise
               of the citizen's right to speak to matters properly before the governing
               body, board, commission, agency or authority. However, the immunity
               granted by this subsection shall not apply to conduct constituting libel or
               slander.
(Exhibit A [SB 1250, 1/10/07 Version], italics in original, emphasis added.])
           SB 1250 was then referred to committee, and emerged some weeks later as a new

freestanding proposal, no longer accompanying the immunity of public officials, and reading:

               § 8.01-223.2. Immunity of citizens at public hearing.

               A citizen shall be immune from a civil action for a violation of § 18.2-499
               or a claim of tortious interference with an existing contract or a business
               or contractual expectancy based solely on statements made by that citizen
               at a public hearing before the governing body of any locality or other
               political subdivision, or the boards, commissions, agencies and
               authorities thereof, and other governing bodies of any local governmental
               entity concerning matters properly before such body.

(Exhibit B [SB 1250, 1/29/07 Version], italics in original, emphasis added.)


                                                   7

572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 8 of 20 PageID# 492




           The Virginia Senate passed this version on February 1, 2007, and SB 1250 moved to the

House of Delegates. (Exhibit C [SB 1250 Bill Tracking Summary].) After being referred to

committee, SB 1250 emerged with significant changes, most notably that the immunity it

proposed was now from liability only:

               § 8.01-223.2. Immunity of persons at public hearing.

               A person shall be immune from civil liability for a violation of § 18.2-499
               or a claim of tortious interference with an existing contract or a business
               or contractual expectancy based solely on statements made by that person
               at a public hearing before the governing body of any locality or other
               political subdivision, or the boards, commissions, agencies and
               authorities thereof, and other governing bodies of any local governmental
               entity concerning matters properly before such body. The immunity
               provided by this section shall not apply to any statements made with
               knowledge that they are false, or reckless disregard for whether they are
               false.

(Exhibit D [SB 1250, 2/19/07 Version], italics in original, emphasis added.)

           This version returned to the Senate, which passed it, and it was enacted with this immunity

from liability, effective July 1, 2007. (Exhibit C; Exhibit E [SB 1250 3/8/07 Version], Exhibit F

[SB 1250 4/10/07, Acts of Assembly Version].)

           Section 8.01-223.2 has been amended several times over the years. In 2016, House Bill

1117 added a provision allowing for a prevailing defendant to collect attorney fees and costs

(Exhibit G), 2017 saw Senate Bill 1413, which expanded the Section to apply to defamation

claims (Exhibit H), and just this year, Senate Bill 401 expanded the Section’s attorney fees

provision to apply to subpoenas. (Exhibit I.) At no time did the Virginia Legislature in any

way alter or expand the defense to liability provided by the statute. It is a fundamental

principle of statutory interpretation that a legislature “does not intend sub silentio to enact

statutory language that it has earlier discarded in favor of other language.” I.N.S. v. Cardoza-

Fonseca, 480 U.S. 421, 442-443 (1987), quoting Nachman Corp. v. Pension Benefit Guaranty
                                            8

572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 9 of 20 PageID# 493




Corp., 446 U.S. 359, 392-393 (1980) (Stewart, J., dissenting). It is clear from the legislative

history that the Virginia Anti-SLAPP Statute’s “immunity from liability” is just that, and is not

an immunity from suit. It is therefore not an appealable order under the Collateral Order Doctrine,

and Blakeman’s appeal thereof does not impose a stay on the proceedings before this Court. See

Mitchell, supra, 472 U.S. at 525-526; Gray-Hopkins, supra, 309 F.3d at 231-232; LMRT

Associates, LC, supra, 447 B.R. at 474 fn. 7; United States v. Jones, supra, 367 Fed. Appx. at

484; Ruby, supra, 365 F.2d at 389.

           D. Blakeman’s Virginia Procedural Law is Inapplicable and Begs the Question

           28 U.S.C. § 1291 and the cases interpreting it determine what orders are appealable in a

Federal court. See, e.g., Mitchell, supra, 472 U.S. at 525-526; Gray-Hopkins, supra, 309 F.3d at

231-232. Blakeman nonetheless suggests that if this proceeding were unfolding in a Virginia

state court, the Court’s determination of the Anti-SLAPP issue would be appealable as an

interlocutory order.      However, Blakeman’s reasoning does not withstand scrutiny.           The

interlocutory appeal statute Blakeman cites, Va. Code § 8.01-670.1(B), provides:

               When, prior to the commencement of trial, the circuit court has entered in
               any pending civil action an order granting or denying a plea of
               sovereign, absolute, or qualified immunity that, if granted, would
               immunize the movant from compulsory participation in the
               proceeding, the order is eligible for immediate appellate review.
               (Emphasis added.)

           Of course, this statute would only apply if the Court’s order on the Virginia Anti-SLAPP

Law were an immunity from suit, i.e. an immunity that if granted, would immunize the movant

from compulsory participation in these proceedings. As set forth herein, it is not an immunity

from suit, but a defense to liability, and Blakeman presents nothing to the contrary. Blakeman’s

claim that a stay of proceedings would be available under Virginia law is equally specious. The

statute provides that no interlocutory appeal stays proceedings unless “(i) the petition or appeal
                                                 9

572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 10 of 20 PageID# 494




 could be dispositive of the entire civil action or (ii) there exists good cause, other than the pending

 petition or appeal, to stay the proceedings.” Va. Code § 8.01-670.1(C). Blakeman’s appeal

 pertains only to him, not to McLaughlin, and so is not dispositive of the entire action, nor has he

 established good cause for staying the proceedings apart from the appeal itself.              Nothing

 Blakeman has presented suggests that the Virginia legislature considers the Virginia Anti-SLAPP

 Law anything other than a defense to liability, and the legislative history makes it clear.

            E. None of Blakeman’s Anti-SLAPP Authority Concerns Virginia Substantive Law

                and So is Not Applicable to the Virginia Anti-SLAPP Statute

            Blakeman’s motion contains a menagerie of authority from a number of circuits around

 the country, but none is applicable here. As set forth above, the inquiry under the Collateral Order

 Doctrine is whether the order appealed from concerns an immunity from suit or a mere defense

 to liability. Mitchell, supra, 472 U.S. at 525-526. To answer this question, the Court “must look

 to substantive state law…in determining the nature and scope of a claimed immunity.” Gray-

 Hopkins, supra, 309 F.3d at 231; see also In re City of Philadelphia Litigation, 49 F.3d at 957.

 Blakeman presents no substantive Virginia law at all. Instead, Blakeman quotes federal glosses

 of the anti-SLAPP statutes of other states, deletes the references to the substantive statute at issue,

 and attempts to pass these off as general propositions about all anti-SLAPP statutes. The Court

 should not be fooled.

            Henry v. Lake Charles Am. Press, 566 F.3d 164, 178 (5th Cir. 2009) concerns Louisiana’s

 Anti-SLAPP Law, Louisiana Code of Civil Procedure Article 971.3 In many ways Article 971 is



 3
  “The purpose of Article 971 is to free defendants from the burden and expense of litigation
 that has the purpose or effect of chilling the exercise of First Amendment rights. Article 971
 thus provides a right not to stand trial, as avoiding the costs of trial is the very purpose of the
 statute.” Id., emphasis added. Blakeman’s Motion omits reference to this particular statute.
                                                   10

 572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 11 of 20 PageID# 495




 the opposite of the Virginia Anti-SLAPP Law. Article 971 “does not provide a defense to

 liability[,]” but rather “provides an explicit statutory guarantee of a right not to stand trial.”

 Henry, supra, 566 F.3d at 178. Article 971 does this by providing extensive protections for

 defendants, including the ability to bring a special motion to strike any cause of action based on

 protected activity and imposing a discovery stay after the motion is filed. La. Code Civ. Proc.

 art. 971(A)(1), (D). The Virginia Anti-SLAPP Law contains no such provisions, being solely a

 defense to liability in cases of defamation and tortious interference, and so contemplates that the

 statute may be raised in an ordinary motion to dismiss (as Blakeman raised it). Va. Code § 8.01-

 223.2.

            Paradoxically, Blakeman derides the dispositive protections provided in Article 971 as

 “only procedural protections” to suggest that the Virginia Anti-SLAPP Law, a spare defense to

 liability, is somehow the stronger statute. See Motion, pp.2-3 fn. 1. That Blakeman at once cites

 Henry’s analysis of Article 971 to claim that all “[a]nti-SLAPP statutes provide ‘a right not to

 stand trial’” while also suggesting that procedures like those in Article 971 pale in comparison to

 the Virginia Anti-SLAPP Law’s nonprocedural “immunity from liability” in achieving that

 purpose confounds reason, and demonstrates the palpable lack of authority actually supporting

 Blakeman’s position.

            Batzel v. Smith, 333 F.3d 1018 (9th Cir. 2003) likewise concerns California substantive

 anti-SLAPP law, Cal. Code Civ. Proc. § 425.16. Similar to Louisiana’s Article 971, California’s

 Section 425.16 provides for a special motion to strike, as well as a stay of discovery during

 pendency of the motion, and an express right to an appeal of the determination, all provisions

 palpably lacking from Virginia’s substantive law. Compare Cal. Code Civ. Proc. § 425.16(b)(1),

 (g), (i) with Va. Code § 8.01-223.2. DC Comics v. Pacific Pictures Corp. likewise analyzes the

                                                  11

 572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 12 of 20 PageID# 496




 California statute, as well as Oregon’s, which likewise provides a special motion to strike, a

 discovery stay, and a right to appeal (through entry of a limited judgment denying the motion), as

 well as an express statutory enumeration of “the right not to proceed to trial.” See Or. Rev. Stat.

 §§ 31.150, 31.152.

            F. The Court Should Not Order a Discretionary Stay

            As demonstrated above, Blakeman’s notice of appeal has not automatically stayed

 proceedings against him, because the order he has appealed is not an appealable order under the

 Collateral Order Doctrine. Blakeman nonetheless asks that the Court issue a discretionary stay

 pending appeal. Such a stay “is considered ‘extraordinary relief’ for which the moving party

 bears a ‘heavy burden[.]’” Personhuballah v. Alcorn, 155 F.Supp.3d 552, 558-559 (E.D. Va.

 2016). The Court must weigh the Hilton factors: “(1) whether the stay applicant has made a

 strong showing that he is likely to succeed on the merits; (2) whether the applicant will be

 irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the

 other parties interested in the proceeding; and (4) where the public interest lies.” Hilton v.

 Braunskill, 481 U.S. 770, 776 (1987). Naturally, the movant has the burden to establish each of

 these elements. Long v. Robinson, 432 F.2d 977, 979 (4th Cir. 1970). Blakeman has not met his

 burden, as he is not likely to succeed on the merits, he will not be irreparably injured absent a

 stay, a stay would substantially injure Plaintiff, and Blakeman presents no argument supporting

 that a stay would be in the public interest (except that he believes his cause to be just). The Court

 should therefore not order a discretionary stay, either.

                  1. Blakeman Has Not Shown a Likelihood of Prevailing on the Merits

            The movant for a discretionary stay must make a “strong showing” which is “more

 stringent than the ‘reasonable probability’ standard that is applicable to a preliminary injunction.”

                                                  12

 572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 13 of 20 PageID# 497




 United States v. Francis, 2012 WL 368579 at *1 (E.D.N.C. Feb. 3, 2012), quoting Davis v.

 Meyers, 101 F.R.D. 67, 69 (D. Nev. 1984).4 Blakeman has made no such showing. For a start,

 the order from which Blakeman appeals concerns the Court’s determination that the complaint

 states a cause of action against Blakeman and that the Virginia Anti-SLAPP Law does not bar

 Plaintiff’s Complaint. As set forth above, neither of these determinations is appealable as a

 collateral order. See Mitchell, supra, 472 U.S. at 525-526; Suarez Corp. Indus., supra, 125 F.3d

 at 225; Gray-Hopkins, supra, 309 F.3d at 231-232; ABLV Bank, supra, 2014 WL 12517012 at *2.

 Blakeman has not shown, and cannot show, a probability of prevailing on an appeal of an order

 which the appellate court has no ability to review. Blakeman, the movant, has the burden to make

 a “strong showing” on this element. See Long, supra, 432 F.2d at 979.

            Even if the Court’s order were appealable, Blakeman has not made anything approaching

 a “strong showing” that he will prevail on the merits of the appeal. In his complaint, Plaintiff

 plausibly alleged that Senate Majority Leader Mitch McConnell orchestrated a scheme whereby

 Plaintiff, a candidate for the Republican nomination for Senator from West Virginia, would be

 smeared as a “felon.” Dkt #1, ¶ 34. Plaintiff alleged that Blakeman, an experienced GOP

 operative, was a key member of the scheme, and shared in the common plan. Id., ¶¶ 34, 36, 61,

 70. Plaintiff alleged that as part of the scheme, Blakeman appeared on Fox program The Evening

 Edit the day before the primary election and smeared Plaintiff as a “felon.” Id., ¶¶ 45, 65, 73.



 4
  Blakeman accents Northrop Grumman Tech. Services, Inc. v. Dyncorp Int’l LLC to suggest
 that any appeal that “could be rationally resolved in favor of the party seeking the stay” is
 entitled to a stay, when in fact the portion entitled to emphasis is that the movant must show a
 “strong likelihood that the issues presented on appeal could be rationally resolved in favor of”
 the movant. See Id., 2016 WL 3346349 at *2 (E.D. Va. June 16, 2016). Even where the issue
 presented in that case was a novel one “on the fringes of the existing jurisprudence” without
 clear precedent, the Court found that the movant’s appeal was unlikely to succeed. Id. at *3.
 Here, the precedent is clear.
                                                    13

 572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 14 of 20 PageID# 498




 Plaintiff alleged that as a sophisticated and knowledgeable political operative with extensive

 experience and involvement in politics, Blakeman knew the “felon” label was false, or at a

 minimum, Blakeman acted with reckless disregard of the truth or falsity of the statement. Id., p.

 ¶ 46, 56, 61, 70. As a result, Plaintiff suffered actual and significant injury to his reputation and

 business interests. Id., ¶¶ 48, 49, 59.

            These allegations suffice to meet the elements of defamation under Virginia law, namely

 the knowing or reckless publication of a false statement which has a tendency to lower the plaintiff

 in the estimation of the community or deter others in dealing with him. See Steele v. Goodman,

 382 F.Supp.3d 403, 418-420 (E.D. Va. 2019).           The allegations likewise state a claim for a

 statutory conspiracy claim, which requires that two or more persons “combine, associate, agree,

 mutually undertake or concert together for the purpose of willfully and maliciously injuring

 another in his reputation, trade, business, or profession by any means whatsoever.” Va. Code §

 18.2-499; see also Harrell v. Colonial Holdings, Inc., 923 F.Supp.2d 813, 826 (E.D. Va. 2013);

 Dunlap v. Cottman Transmission Sys., LLC, 287 Va. 207, 215 (2014). Likewise, as “(1) a

 combination of two or more persons, (2) by some concerted action, (3) to accomplish some

 criminal or unlawful purpose, or to accomplish some purpose, not in itself criminal or unlawful,

 by criminal or unlawful means[,]” the allegations state a claim for common law conspiracy under

 Virginia law. See Harrell, supra, 923 F.Supp.2d at 826; Remacle v. Repperio, Inc., 2017 WL

 11505574 at *13 (E.D. Va. Aug. 25, 2017); Sines v. Kessler, 324 F.Supp.3d 765, 784 (W.D. Va.

 2018). Given the allegation that Blakeman acted with actual knowledge or reckless disregard of

 the falsity of his statement, the allegations are within the actual malice exception to the Virginia

 Anti-SLAPP Law and are not barred. See Va. Code § 8.01-223.2(A). The Court has already

 agreed. See Dkt. # 39.

                                                  14

 572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 15 of 20 PageID# 499




            Blakeman presents nothing to bolster the arguments he has already made. Blakeman’s

 claim that “Blankenship was unable to point to any well-pleaded facts in his complaint showing

 that Blakeman knew that it was false to call Blankenship a ‘felon’ or that Blakeman had a ‘high

 degree of awareness of . . . probable falsity’” is belied by the allegations themselves: that

 Plaintiff’s conviction was a matter of public record (Dkt #1, ¶ 46), that Blakeman is a

 sophisticated, knowledgeable, and experienced political operative (Id.), and most obviously, that

 Blakeman intentionally participated in a conspiratorial scheme to deliberately smear Plaintiff with

 false stories, including the false “felon” claim. Id. at ¶¶ 34, 36, 37, 45, 46, 61-68, 70-74.

 Blakeman’s suggestion that the Court’s description of this case as a “close” or “problematic” one

 somehow undercuts the Court’s finding that Plaintiff had met his burden and its consequent denial

 of the motion (see Dkt. #39) is unsupported.

            Notably, Blakeman presents absolutely nothing new concerning the merit of his anti-

 SLAPP immunity argument, which is the apparent basis for his appeal (see Dkt. #43) and which

 is the only part of the Court’s order subject to the Collateral Order Doctrine. The issue of the

 Virginia Anti-SLAPP Law is in no way a close call. The statute contains a very clear exception

 for “any statements made with actual or constructive knowledge that they are false or with

 reckless disregard for whether they are false” (Va. Code § 8.01-223.2(A)), which is exactly what

 Plaintiff alleged. See Dkt. #1, ¶¶ 46, 56-58. Even if the Court’s holding on the Virginia Anti-

 SLAPP Law were reviewable (and as a mere protection from liability, it is not), Blakeman has

 made no showing that a different result is likely or even possible, let alone a “strong showing” of

 prevailing. See Long, supra, 432 F.2d at 979.




                                                 15

 572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 16 of 20 PageID# 500




                   2. Blakeman Does Not Face Irreparable Harm Absent a Stay

            Blakeman presents nothing supporting that he faces irreparable harm absent a stay. The

 only injury Blakeman presents is the harm of having to defend this litigation in light of what he

 confusingly describes as a “First Amendment immunity as a substantive defense to claims that

 cannot meet the actual malice test under New York Times v. Sullivan.” As set forth above, the

 Virginia Anti-SLAPP Law is a defense to liability, not an immunity from suit, and contains a

 sizable and applicable exception for statements made with actual malice, i.e. “with actual or

 constructive knowledge that they are false or with reckless disregard for whether they are false.”

 Va. Code § 8.01-223.2(A). As Blakeman himself recognizes, this purely economic harm is not

 irreparable, as should he eventually prevail in establishing the immunity, he may be entitled to

 his fees. Id. at subd. (B); cf. Wisconsin Gas Co. v. F.E.R.C., 758 F.2d 669, 674 (D.C. Cir. 1985)

 (“It is also well settled that economic loss does not, in and of itself, constitute irreparable harm.”).

            Blakeman presents nothing, neither a declaration nor anything else, suggesting that he is

 paying a cent in fees. Even if he were, the mere possibility that he may not be fully compensated

 for his expenses should he eventually establish a defense under the Virginia Anti-SLAPP Law is

 far too attenuated to constitute “actual harm” under the Hilton factors. See E.I. DuPont de

 Nemours and Co. v. Kolon Industries, Inc., 871 F.Supp.2d 513, 519 (E.D. Va. 2012), citing

 Friendship Edison Public Charter School Collegiate Campus v. Nesbitt, 704 F.Supp.2d 50, 52

 (D.D.C. 2010) (“in analyzing when a harm is irreparable in the context of economic harms, the

 movant must show that the harm would threaten the existence of its business or that the moneys

 lost as a result of the lack of a stay would be unrecoverable.”); see also ePlus, Inc. v. Lawson

 Software, Inc., 946 F.Supp.2d 503, 510 (E.D.Va. 2013) (unexplained “increased cost” and

 potential for “dissatisfied customers” insufficient to show irreparable injury on request to stay

                                                   16

 572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 17 of 20 PageID# 501




 injunction); McAllister v. Hunter, 2010 WL 56021 at *1 (W.D. N.C. Jan. 4, 2010) (unstayed

 monetary judgment not likely to cause irreparable injury). Blakeman’s suggestion that the Court

 should find he faces irreparable harm simply because he will continue to be a defendant would

 essentially do away with the requirement of showing irreparable harm in any defamation case

 under Virginia law.

                   3. Plaintiff Would Be Substantially Injured by a Stay

            Blakeman is not the only defendant in this matter. Plaintiff has also sued and is proceeding

 against Kevin McLaughlin, who has not appealed the Court’s denial of his motion to dismiss.

 This matter is on the “rocket docket,” and Plaintiff will need to complete all discovery in this

 matter by December 11, 2020, approximately three and a half months from now. Dkt. #40. Trial

 will follow in approximately mid-January or February. Id. Plaintiff has served discovery on both

 Defendants, and will soon be seeking to depose them and to otherwise prepare his case on

 schedule. Both Defendants have also served their own discovery requests on Plaintiff and are

 actively litigating this case. If the Court stays proceedings as to Blakeman, Plaintiff will be forced

 to proceed against McLaughlin along a separate timeline, essentially transforming this case into

 two cases with two calendars. Plaintiff is the master of his complaint, and sued both Blakeman

 and McLaughlin in the same action to avoid this entropic result. Blakeman’s suggestion that an

 appellate ruling could be of benefit to Plaintiff is unsupported, and rather unlikely, considering

 that Blakeman’s proposed appeal concerns a non-appealable order not within the Collateral Order

 Doctrine.

                   4. Blakeman Has Not Shown the Public Interest Favors a Stay

            Blakeman’s purported showing on this factor misses the mark. The public interest inquiry

 is not whether the movant can argue that the public interest should favor his position in the

                                                    17

 572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 18 of 20 PageID# 502




 litigation, but rather whether “the public interest will be served by granting the stay.” Long,

 supra, 432 F.2d at 979 (emphasis added). Plaintiff has just as much faith in the justice of his

 cause as Blakeman does in his; after all, this matter concerns no less than a cynical smear

 campaign by interested political insiders to destroy Plaintiff’s candidacy through falsities

 broadcast over the people’s airwaves. See Dkt. #1, ¶¶ 1-10. But this is all beside the point. The

 fact is, Blakeman presents absolutely nothing supporting the idea that it is in the public interest

 to fracture this case with a discretionary stay pending Blakeman’s appeal of an unappealable

 order. A stay would likely cause either delay or duplication of proceedings, frustrating the public

 interest in speedy and efficient resolution of disputes. The public interest would therefore favor

 denying the stay. Cf. Weingarten Realty Investors v. Miller, 661 F.3d 904, 913 (5th Cir. 2011)

 (where movant had not shown a likelihood of prevailing on appeal, “the public interest in speedy

 resolution of disputes prevails. Public interest favors denying the stay.”)

            V.    CONCLUSION

            For the foregoing reasons, the Court should deny Blakeman’s motion for stay in its

 entirety.



 Date: August 28, 2020                         Respectfully submitted,

                                               DON BLANKENSHIP

                                               By: /s/ M. F. Connell Mullins, Jr.
                                               M. F. Connell Mullins, Jr. (VSB No. 47213)
                                               Email: cmullins@spottsfain.com
                                               Kasey L. Hoare (VSB No. 92289)
                                               Email: khoare@spottsfain.com Spotts Fain PC
                                               411 East Franklin Street, Suite 600
                                               Richmond, Virginia 23219
                                               (804) 697-2000 (Telephone)
                                               (804) 697-2100 (Facsimile)

                                                 18

 572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 19 of 20 PageID# 503




                                    Jeremy Gray (CA State Bar No. 150075)
                                    Admitted Pro Hac Vice
                                    Lisa Zepeda (CA State Bar No. 231125)
                                    Admitted Pro Hac Vice
                                    Zachary Gidding (CA State Bar No. 313242)
                                    Admitted Pro Hac Vice
                                    Early Sullivan Wright Gizer & McRae LLP
                                    6420 Wilshire Blvd., 17th Floor
                                    Los Angeles, CA 90048
                                    323.301.4660
                                    jgray@earlysullivan.com
                                    lzepeda@earlysullivan.com
                                    zgidding@earlysullivan.com

                                    Counsel for Plaintiff Don Blankenship




                                      19

 572749.1
Case 1:20-cv-00429-LMB-IDD Document 54 Filed 08/28/20 Page 20 of 20 PageID# 504




                                    CERTIFICATE OF SERVICE

            I hereby certify that on the 28th day of August 2020, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system which will send notification of such filing

 to the Electronic Service List for this Case.


                                                 By: /s/ M. F. Connell Mullins, Jr.
                                                 M. F. Connell Mullins, Jr. (VSB No. 47213)
                                                 Email: cmullins@spottsfain.com
                                                 Kasey L. Hoare (VSB No. 92289)
                                                 Email: khoare@spottsfain.com
                                                 Spotts Fain PC
                                                 411 East Franklin Street, Suite 600
                                                 Richmond, Virginia 23219
                                                 (804) 697-2000 (Telephone)
                                                 (804) 697-2100 (Facsimile)

                                                 Counsel for Plaintiff




                                                   20

 572749.1
